PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Aaron Schradin, et al. 
Application No. 14/789,984
Filed: July 1, 2015
For: MOTION CONTROL SEAT INPUT DEVICE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 27, 2022, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for a failure to respond timely to the non-final Office action, mailed October 13, 2021, which set a three (3) months for reply.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.   Accordingly, the date of abandonment of this application is January 14, 2022.  A Notice of Abandonment was mailed on April 22, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 2621 for appropriate action in the normal course of business on the reply received June 27, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries regarding this application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions